80 So. 3d 303 (2011)
EX parte State of Alabama.
(In re Thomas Robert LANE
v.
STATE of Alabama).
1091045.
Supreme Court of Alabama.
August 19, 2011.
*304 Troy King, atty. gen., and Kevin W. Blackburn, asst. atty. gen., for petitioner.
Randall S. Susskind and Charlotte R. Morrison, Equal Justice Initiative, Montgomery; and Glenn Davidson, Mobile, for respondent.
Prior report: Ala.Crim.App., 80 So. 3d 280.

On Application for Rehearing
PER CURIAM.
APPLICATION FOR REHEARING GRANTED; OPINION OF MAY 27, 2011, WITHDRAWN; WRIT QUASHED.
MALONE, C.J., and WOODALL, BOLIN, PARKER, and MURDOCK, JJ., concur.
STUART, J., dissents.
SHAW, MAIN, and WISE, JJ., recuse themselves.[*]
STUART, Justice (dissenting).
I respectfully dissent from the Court's decision to grant Thomas Robert Lane's application for rehearing and to withdraw the opinion issued on May 27, 2011, and quash the writ. I disagree with the decision of the Court of Criminal Appeals that the trial court erred in removing Lane's appointed counsel. I believe that the record will reflect that a conflict of interest or the potential for a conflict of interest existed and that the trial court properly granted the State's motion to dismiss Lane's appointed counsel. Moreover, if I were to determine that the trial court erred in dismissing Lane's appointed counsel, I would conclude that the error was not structural. The proper inquiry is whether the indigent defendant suffered prejudice by the erroneous removal of court-appointed counsel. Cf. State v. Reeves, 11 So. 3d 1031 (La.2009); Daniels v. Lafler, 501 F.3d 735, 740 (6th Cir.2007); and United States v. Basham, 561 F.3d 302 (4th Cir. 2009).
NOTES
[*]  Justice Shaw, Justice Main, and Justice Wise were members of the Court of Criminal Appeals when that court considered this case.